PER CURIAM.
Richard A. Harvill appeals his sentence of 15 years for aggravated battery and his consecutive sentence of 5 years for attempted aggravated battery. Harvill was initially placed on probation for attempted aggravated battery with the special condition that he serve 180 days in the county jail. When Harvill violated his probation by committing the aggravated battery, he was sentenced to incarceration in state prison. However, he was not given credit for time he served in the county jail as a condition of probation. We affirm his sentence, but we remand to the trial court to award credit for all time served *363See Perry v. State, 639 in the county jail. So.2d 1090 (Fla. 2d DCA 1994) (holding that defendant who served time in county jail as condition of probation received sentence and was therefore entitled to credit when sentenced to incarceration after violating probation).
Sentence affirmed; remanded for award of credit for time served.
GOSHORN, HARRIS and THOMPSON, JJ., concur.